Citation Nr: 1217485	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to July 1967, including service in the Republic of Vietnam.  He also had many years of additional service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 RO rating decision that denied service connection for a left foot disability (listed as a left foot condition due to nerve damage).  The Veteran provided testimony at personal hearings at the RO in January 2006 and in October 2006.  

In May 2008, the Veteran testified at a Travel Board hearing at the RO.  

In July 2008, the Board remanded the issue of entitlement to service connection for a left foot disability, for further development.  

In December 2009, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in January 2010.  In June 2010, the Veteran and his representative were provided with a copy of the VHA opinion.  In June 2010, the Veteran submitted additional argument as to his claim.  

When this matter was initially before the Board in September 2010, the Board denied service connection for a left foot disability.  The Veteran appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2011 order granted the parties' joint motion for remand, vacating the Board's September 2010 decision and remanding the case for compliance with the terms of the joint motion.

In March 2012, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in which he appointed a private attorney as his representative in this matter.  Therefore, the Board has listed the Veteran's attorney as his representative on the title page of this decision.  In March 2012, the Veteran's attorney submitted additional argument as to his claim, which has been reviewed by the Board in the adjudication of this appeal.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left foot disability was not present during service or for many years thereafter, and was not caused by any incident of service.  

CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by service.  38 U.S.C.A §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2003, a rating decision in June 2004, a statement of the case in May 2006, a supplemental statement of the case in June 2006, a supplemental statement of the case in July 2006, a supplemental statement of the case in April 2007, a rating decision in January 2008, and a supplemental statement of the case in February 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a September 2009 supplemental statement of the case.  

The Board observes that the July 2011 joint motion, the parties agreed that a January 2007 private medical statement from D. M. Dauphinee, D.P.M., could not be located in the Veteran's claims file.  The Board notes, however, that the January 2007 statement from Dr. Dauphinee is of record in the Veteran's claims file.  Therefore a remand to obtain such evidence would serve no useful purpose.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination and a VHA opinion in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has a left foot disability that is related to service.  He specifically maintains that his left foot was injured during his many flights during service, including while traveling up and down flat ladders and sitting in non-cushioned seats.  He further asserts that his left foot disability was caused by having to wear shoes that were too small for him during service.  The Veteran has submitted numerous lay statements in support of his claim.  

The Veteran had active service from March 1961 to July 1967.  He also had many years of additional service in the Air Force Reserve.  

His service treatment records for his period of active service from March 1961 to July 1967 do not show complaints, findings, or diagnoses of any left foot problems.  Evaluations of the Veteran during that time make no reference to any such problems.  

The available service treatment records for the Veteran's service in the Air Force Reserves, to include multiple examinations for Reserve purposes, also do not show complaints, findings, or diagnoses of any left foot disabilities.  

The first post-service evidence of record of any possible left foot disability is in February 1995, many years after the Veteran's periods of service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  

A February 1995 private treatment report from J. D. Lifshen, D.P.M. reflects that the Veteran was seen with a chief complaint of pain in his left foot, and that he reported that he had suffered from the pain for four years.  The Veteran indicated that he was initially seen by a private physician for a neuroma and that he did receive cortisone injections, as well as anti-inflammatory medications, at that time.  He stated that he was also subsequently treated by other private physicians.  As to an impression, Dr. Lifshen indicated that an X-ray was taken and that no osseous pathology was noted.  Dr. Lifshen remarked that the Veteran probably did have a neuroma involving the third interspace, but that he might also have a neuroma in the second interspace as well.  

A June 1995 progress note from J. Young, M.D. states that the Veteran was scheduled to undergo resection of a Morton's neuroma the next week.  It was noted that the Veteran was seen for a preoperative evaluation.  The assessment included Morton's neuroma.  A June 1995 operative report from Las Colinas Surgery Center reflects that the Veteran underwent an excision of a neuroma of the third interspace of the left foot.  The postoperative diagnosis was neuroma, third interspace, left foot.  

A June 1996 treatment report from J. V. Bonnet, M.D., indicates that the Veteran had been suffering significant difficulties with his left foot.  It was noted that the Veteran stated that he had seen a number of podiatrists and that he had been treated in a number of ways including injections and anti-inflammatories.  Dr. Bonnet indicated that the Veteran reported that he underwent removal of a third Morton's neuroma a year earlier and that he did not receive any relief.  Dr. Bonnet also noted that the Veteran indicated that a second space Morton's neuroma also continued to give him difficulties.  As to an assessment, Dr Bonnet remarked that the Veteran had dysesthesias from his initial Morton's neurectomy and that he had some contracture of the his extensor tendons, as well as having a mild second space Morton's neuroma.  

Subsequent private and VA treatment records show treatment for disorders including variously diagnosed left foot disabilities.  For example, a December 1996 operative report from Baylor Medical Center indicates that the Veteran underwent a right second Morton's neurectomy, and exploration and debridement of a neuroma of the right third interspace.  The postoperative diagnosis was right second and recurrent right third Morton's neuromas.  

In a July 1997 questionnaire for the Irving Pain Clinic, the Veteran reported that his left foot pain began in June 1989.  He stated that he had undergone surgery to have two Morton's neuromas removed.  

An August 1997 short case summary from the Columbia Surgery Center of Las Colinas reflects that the Veteran had complex regional pain syndrome type I (RSD) in his left foot which occurred after a Morton's neuroma excision.   It was noted that he underwent a lumbar sympathetic neurolysis with phenol.  The diagnosis was complex regional pain syndrome Type I, left foot, secondary to surgery and neuroma.  

A January 1998 statement from P. Helm, M.D. reflects that the Veteran gave a history of having left foot pain for the previous eleven years.  It was noted that the Veteran reported that he had seen many physicians, including a podiatrist and an orthopedic surgeon; that he also had a neuroma removed; and that he was told that he had reflex sympathetic dystrophy (RSD).  The impression was interdigital nerve irritation to the third toe.  

A September 1998 report from Baylor Medical Center at Irving indicates that the Veteran had a long history of problems with his left foot.  It was noted that the problems started with excision of neuromas and then he developed complex regional pain syndrome Type I (reflex sympathetic dystrophy).  The diagnoses included complex regional pain syndrome, Type I, and neuromas, status post surgery that may require further neuroma excision.  

A January 2002 report from the Southwestern Medical Center states that the Veteran presented to a pain management center with complaints of left foot pain that began ten years earlier without any inciting event.  It was noted that the Veteran had surgery and that following the surgery, his pain was worse.  The impression included left foot pain, mainly secondary to neuropathic pain from neuromas along with myofascial pain.  

A January 2003 VA consultation report notes that the Veteran underwent electromyography and nerve conduction studies to evaluate problems including chronic left foot pain and new right foot pain.  As to an assessment, the examiner indicated that the Veteran's left first, second, and third toe sensory changes were likely from a sensory nerve injury after previous Morton neuroma surgery.  It was noted that the Veteran stated that his symptoms occurred after his foot surgery.  

A November 2004 VA neurological examination report notes that the Veteran's claims file was reviewed, including his original service treatment records.  The Veteran reported that his left foot problems became evident after he had left the service.  He stated that he recalled receiving acupuncture treatment for his foot in about 1969, when he was living in the Houston area.  The Veteran reported that the pain in his left foot continued to progress and that he subsequently had four surgeries performed between 1983 and 2000.  He indicated that despite the surgeries and treatment, he still had a pain problem.  The diagnosis was plantar neuroma, which was status postoperative times four.  The examiner commented that he thought it was most unlikely that the Veteran's plantar neuromas were due to his military service because the Veteran did not have any problem with them while he was in the service and there was an interval after leaving service prior to the onset of his difficulties.  

An April 2006 statement from J. Ravindran, M.D. indicates that he had reviewed the job description in the Air Force performed by the Veteran.  Dr. Ravindran stated that, apparently, the Veteran was treated for C8/TI radiculopathy, lower trunk plexopathy and cubital tunnel syndrome, as well as neuropathic pain over his feet.  Dr. Ravindran commented that he believed the Veteran's neurologic problems were more likely than not related to cumulative repetitive trauma sustained while performing his duties in the Air Force.  

A June 2006 statement from B. Middlebrook, D.P.M., notes that the Veteran suffered from significant bilateral forefoot pain since his days in the Air Force.  Dr. Middlebrook reported that the Veteran had undergone numerous surgeries for painful neuromas without resolution of his symptoms.  Dr. Middlebrook commented that the Veteran's forefoot nerve damage and symptoms were more likely to have been caused by trauma incurred while traveling up and down flight ladders and sitting in small non-cushioned flight seats while flying airplanes in the Air Force.  

An October 2006 statement from Dr. Middlebrook shows that the Veteran had significant bilateral forefoot pain since his days in the Air Force.  Dr. Middlebrook indicated that a major cause of the Veteran's bilateral forefoot pain was as likely as not to have been caused by wearing inadequately sized footwear.  Dr. Middlebrook stated that the Veteran wore a size 14 shoe and that at the time of his period of service, the largest boot issued was a 12.  Dr. Middlebrook noted that he had looked at the Veteran's boots.  Dr. Middlebrook remarked that wearing shoe gear that was too small had been known to cause neuromas.  Dr. Middlebrook commented that the Veteran's forefoot nerve damage and symptoms were also more likely to have been caused by trauma incurred while traveling up and down flight ladders and sting in small non-cushioned flight seats with flying airplanes in the Air Force.  

A January 2007 statement from D. M. Dauphinee, D.P.M. reflects that the Veteran had suffered from left foot pain related to nerve entrapment syndromes that were, as likely as not, related to ill-fitting boots in the military.  Dr. Dauphinee reported that the Veteran had recently undergone complex nerve resection surgery with implantation of the painful nerve endings into arch muscle.  Dr. Dauphinee stated that it was conceivable that ill-fitting boots for several years contributed to the Veteran's chronic nerve pain.  

A March 2007 statement from T. Heath, M.D., notes that the Veteran had bilateral foot pain.  Dr. Heath stated that the Veteran's bilateral foot pain began many years ago when he was serving with the Air Force and that the cause was as likely as not to have been the wearing of improperly sized shoes.  It was noted that the Veteran wore a size 14, and that the largest size issued during his time in the service was a 12.  Dr. Heath remarked that wearing too small shoes or boots were known to cause significant problems and that the Veteran had been under the care of several specialists over the years.  Dr. Heath commented that it was more likely than not that the effect on the nerves of the Veteran's feet had been delayed for undetermined years.  

In a July 2007 statement, Dr. Middlebrook reported that that he had reviewed the Veteran's medical service records and regardless of the absence of disability while in the service flying aircraft, it was at least as likely as not that the Veteran's current condition was a result of the incorrect boot size issued to him while in the military, and due to the flight conditions of flying the specific aircraft to which he was assigned.  Dr. Middlebrook stated that the Veteran's forefoot nerve damage and symptoms were as likely as not to have been caused by trauma to the feet while traveling up and down flat ladders and sitting in small non-cushioned flight seat while wearing the wrong size flight gear.  

In a statement received in August 2007, J. Walker, D.P.M., indicated that the Veteran had been undergoing physical therapy.  Dr. Walker reported that they had thoroughly discussed the Veteran's Air Force flying experiences, the type of aircraft he flew, the long twelve hour flying periods, and the tall medal ladders he had to climb up to enter the C124 aircraft.  Dr. Walker stated that it was his professional opinion that the Veteran's multiple neuromas and painful daily peripheral neuropathy were, as likely as not, caused by trauma during his military career.  Dr. Walker related that he had personally looked through the Veteran's military service records and that he realized his current conditions were never reported while on active duty.  Dr. Walker noted that it wasn't unusual that the Veteran's symptoms were not reported because symptoms for his conditions were frequently revealed much later in life.  Dr. Walker remarked that one very important aspect concerning the etiology of the Veteran's conditions was the long history of improper shoe gear.  Dr. Walker stated that he had personally examined the boots issued to the Veteran by the Air Force and the size issued is a 12.  It was noted that the Veteran reported that the 12 was the largest shoe available to him and that his correct size is a 14, which is currently being issued by VA.  Dr. Walker indicated that the smaller size boot issued to the Veteran while flying the aircraft caused long-term problems.  Dr. Walker remarked that the Veteran's daily high impact duties wearing compressive shoe gear caused undue pressure on the nerves in his feet and that it directly correlated to the neuralgia the Veteran was presently experiencing.  

A May 2008 VA feet examination report reflects that the Veteran's claims file was reviewed.  The Veteran reported that he was on active duty in the Air Force from March 1961 to July 1967, and that he was in the Reserves from 1967 to 1985.  He indicated that he was a navigator on a C124 aircraft, which required the flight crew to climb up several stories of ladders to get to the flight deck.  The Veteran also claimed that he was issued size 12 shoes which was the largest available and that he wore a size 14 sow at the time.  It was noted that the Veteran did not have any foot symptoms while he was on active duty.  The examiner discussed the Veteran's medical history in some detail.  

The impression was chronic left forefoot pain likely due to neuroma excision, recurrence of neuromas, postoperative scar tissue, and metatarsalgia.  The examiner indicated that there was nothing in the service medical records up through 1976 that showed any complete of left foot pain.  The examiner commented that he thought it would be pure speculation to try to connect the current foot condition of multiple surgical neuroma surgeries, chronic pain, and claw toe deformities with the Veteran's military service.  The examiner stated that there was a significant time delay of approximately ten years or more from the alleged insult to the feet of small flight boots and going up and down aircraft ladders, and when the symptoms in the left foot began.  

A September 2008 report from J. McCray, D.O., notes that the Veteran presented with foot pain.  Dr. McCray reported that the Veteran served in the Air Force as a pilot of C124 airplanes and that he was forced to wear a size 12 boot when his actual boot size was a 14.  It was noted that the military did not have a size 14 boot during his time in the service.  Dr. McCray stated that the Veteran had undergone multiple surgeries on his feet to relieve neuropathic pain.  Dr. McCray indicated that the Veteran had related his pain to his time in the military.  Dr. McCray reported that the Veteran indicated that his feet were traumatized from climbing in and out of a three story aircraft and jumping from high places while on the aircraft and wearing improperly fitting boots.  It was noted that the Veteran stated that his foot pain began more than 10 years ago with a precipitating event of wearing flight boots two sizes too small and having repetitive traumatic landing on both feet while flying C124 aircraft.  Dr. McCray noted that the Veteran's past history was significant for a Morton's neuroma removal and nerve repair surgeries and that he had a total of five procedures to both feet.  

As to an assessment, Dr. McCray indicated that in his medical opinion the Veteran's left foot condition could only be attributed to his time in military service.  Dr. McCray stated that it was more likely than not that the Veteran's improperly fitting boots had directly caused his neuropathic foot pain.  Dr. McCray stated that it improbable that the Veteran would regain full function of his feet without pain and that the amount of pain he was suffering was directly affecting his quality of life and his ability to ambulate.  

A January 2010 VHA opinion was provided by a podiatrist.  The physician noted that he had completely reviewed the Veteran's medical records and statements.  The physician reported that the Veteran started to complain about his left foot in 1988.  It was noted that the Veteran was discharged from active duty in 1967.  The physician stated that at the time of his discharge, the Veteran had no complaints while he was on active duty and he had no treatment, abnormalities, or diagnoses rendered.  

The physician reported that in reviewing the records of 1971, 1972, 1974, and 1976, there were no statements showing any complaints of foot problem.  The specialist indicated that it was not likely that the Veteran's left foot disorder was related to, or had its onset, while in service.  The physician commented that as to the opinion that ill-fitting boots caused the Veteran's symptoms, that statement was not founded as the Veteran did not complain of any problems while in the service and the symptoms from ill-fitting boots would not show up twenty years later.  The physician remarked that he had looked at the notes and records and that it was his opinion that the Veteran's current symptoms were more than likely due to postoperative scar tissue, metatarsalgia, clawed toes, and recurrent neuromas.  

In evaluating the probative value of competent medical evidence, the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  In this case, in its role as a finder of fact, the Board observes that the Veteran has inconsistently reported having both a continuity of left foot problems since service and of having the onset of left foot problems many years after his discharge.  Thus, the credibility and probative value of his account regarding the onset and chronicity of his left foot disability is undermined.  See Dalton, Caluza.  Further, after considering the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the claim.

In reaching this determination, the Board acknowledges that there are multiple private physician statements in support of the Veteran's claim.  An April 2006 statement from J. Ravindran, M.D. indicates that he had reviewed the job description in the Air Force performed by the Veteran.  Dr. Ravindran stated that, apparently, the Veteran was treated for disorders including neuropathic pain over his feet.  Dr. Ravindran commented that he believed the Veteran's neurologic problems were more likely than not related to cumulative repetitive trauma sustained while performing his duties in the Air Force.  

Additionally, a June 2006 statement from B. Middlebrook, D.P.M., notes that the Veteran suffered from significant bilateral forefoot pain since his days in the Air Force.  Dr. Middlebrook commented that the Veteran's forefoot nerve damage and symptoms were more likely to have been caused by trauma incurred while traveling up and down flight ladders and sitting in small non-cushioned flight seats while flying airplanes in the Air Force.  In a subsequent October 2006 statement, Dr. Middlebrook again reported that the Veteran suffered from significant bilateral forefoot pain since his days in the Air Force.  Dr. Middlebrook indicated that a major cause of the Veteran's bilateral forefoot pain was as likely as not to have been caused by wearing inadequately sized footwear.  Dr. Middlebrook remarked that wearing shoe gear that was too small had been known to cause neuromas.  Dr. Middlebrook commented that the Veteran's forefoot nerve damage and symptoms were also more likely to have been caused by trauma incurred while traveling up and down flight ladders and sting in small non-cushioned flight seats with flying airplanes in the Air Force.  In another July 2007 statement, Dr. Middlebrook reported that that he had reviewed the Veteran's service records and regardless of the absence of disability while in the service flying aircraft, it was at least as likely as not that the Veteran's current condition was a result of the incorrect boot size issued to him while in the military, and due to the flight conditions of flying the specific aircraft to which he was assigned.  Dr. Middlebrook also stated that the Veteran's forefoot nerve damage and symptoms were as likely as not to have been caused by trauma to the feet while traveling up and down flat ladders and sitting in small non-cushioned flight seat while wearing the wrong size flight gear.  

The Board observes, however, that there is no indication that Dr. Ravindran or Dr. Middlebrook reviewed the Veteran's entire claims file in rendering their opinions.  The Board notes that although Dr. Middlebrook did state that he reviewed the Veteran's medical service records, he did not indicate that he had reviewed the Veteran's entire claims file.  Although an examiner can render a current diagnosis based on his examination of a claimant, without a thorough review of the record, his opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the claimant, and here, the Board finds that the Veteran's account is not credible.  

Further, the Board notes that a January 2007 statement from Dr. Dauphinee indicates that the Veteran had suffered from left foot pain related to nerve entrapment syndromes that were, as likely as not, related to ill-fitting boots in the military.  Dr. Dauphinee stated that it was conceivable that ill-fitting boots for several years contributed to the Veteran's chronic nerve pain.  The Board also observes that in a March 2007 statement, Dr. Heath indicated that the Veteran's bilateral foot pain began many years ago when he was serving with the Air Force and that the cause was as likely as not to have been the wearing of improperly sized shoes.  Dr. Heath commented that it was more likely than not that the effect on the nerves of the Veteran's feet had been delayed for undetermined years.  The Board observes that there is no indication that Dr. Dauphinee or Dr. Heath reviewed the Veteran's claims file in providing their respective opinions.  Additionally, as discussed above, without a thorough review of the record, an opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the claimant, and here, the Board finds that the Veteran's account is not credible.  

In a statement received in August 2007, Dr. Walker stated that it was his professional opinion that the Veteran's multiple neuromas and painful daily peripheral neuropathy were, as likely as not, caused by trauma during his military career.  Dr. Walker related that he had personally looked through the Veteran's military service records and that he realized his current conditions were never reported while on active duty.  Dr. Walker noted that it wasn't unusual that the Veteran's symptoms were not reported because symptoms for his conditions were frequently revealed much later in life.  Dr. Walker remarked that the Veteran's daily high impact duties wearing compressive shoe gear caused undue pressure on the nerves in his feet and that it directly correlated to the neuralgia the Veteran was presently experiencing.  Additionally, in a September 2009 report, Dr. McCray indicated, as to an assessment, that in his medical opinion the Veteran's left foot condition could only be attributed to his time in military service.  Dr. McCray stated that it was more likely than not that the Veteran's improperly fitting boots had directly caused his neuropathic foot pain.  

In addition, the Board observes that the November 2004 VA neurological examination report noted that the Veteran's claims file was reviewed.  The diagnosis was plantar neuroma, which was status postoperative times four.  The examiner indicated that he thought it was most unlikely that the Veteran's plantar neuromas were due to his military service because the Veteran did not have any problem with them while he was in the service and there was an interval after leaving service prior to the onset of his difficulties.  The Board notes that a May 2008 VA feet examination report also noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner indicated that there was nothing in the service medical records up through 1976 that showed any complete of left foot pain.  The examiner commented that he thought it would be pure speculation to try to connect the current foot condition of multiple surgical neuroma surgeries, chronic pain, and claw toe deformities with the Veteran's military service.  The examiner stated that there was a significant time delay of approximately ten years or more from the alleged insult to the feet of small flight boots and going up and down aircraft ladders, and when the symptoms in the left foot began.  The Board observes that the VA examiners pursuant to the November 2004 VA neurological examination report and the May 2008 VA feet examination report, respectively, reviewed the Veteran's claims file and provided rationales for their opinions.  Additionally, the examiner at the 2008 VA feet examination also discussed the Veteran's medical history in some detail.  Consequently, the Board finds that the opinions provided by the VA examiners are more probative.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Further, the Board notes that the January 2010 VHA opinion was provided by a podiatrist who reviewed the Veteran's entire claims file, and discussed the prior opinions of record relating the Veteran's current left foot disability to ill-fitting boots during service.  The physician specifically indicated that it was not likely that the Veteran's current foot disorder was related to, or had its onset, while in service.  The physician commented that as to the opinion that ill-fitting boots caused the Veteran's symptoms, that statement was not founded as the Veteran did not complain of any problems while in the service and the symptoms from ill-fitting boots would not show up twenty years later.  The physician remarked that he had looked at the notes and records and that it was his opinion that the Veteran's current symptoms were more than likely due to postoperative scar tissue, metatarsalgia, clawed toes, and recurrent neuromas.  As the physician reviewed the Veteran's entire claims file, discussed other opinions of record, and provided a rationale for his opinion, the Board finds that the January 2010 VHA opinion is the most probative in this matter.  See Wensch, supra.  

The Board observes that the probative medical evidence does not suggest that the Veteran's current left foot disability is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's current left foot disability began many years after his period of service, without any relationship to any incident of service.  

The Veteran reports in his statements and testimony that his current left foot disability had its onset during his period of service, specifically as a result of wearing ill-fitting boots during service and having to climb up and down flat ladders and sitting in non-cushioned seats.  Although the Veteran is competent to report that he experienced left foot problems during service and/or that he has been diagnosed with a current left foot disability, the Board finds that his account is not consistent with the probative evidence of record, which includes his own reports.

In sum, the weight of the lay and medical evidence demonstrates that the Veteran's left foot disability began many years after his period of service and that it was not caused by any incident of service.  This condition was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back disorder, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left foot disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


